       Case: 1:21-cv-03922 Document #: 8 Filed: 07/30/21 Page 1 of 7 PageID #:41




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION
    KIMBERLY BENTON,

                    Plaintiff,
                                                    Case No. 21-cv-03922
         v.
                                                    Honorable Judge Matthew F. Kennelly
    ORTHO-CLINICAL DIAGNOSTICS,
    INC.,                                           Magistrate Judge M. David Weisman

                    Defendant.


                  DEFENDANT’S MEMORANDUM IN SUPPORT OF ITS
                   MOTION TO DISMISS PLAINTIFF’S COMPLAINT

        Defendant Ortho-Clinical Diagnostics, Inc. (“Ortho Clinical”) submits this Memorandum

in Support of its Motion to Dismiss Plaintiff Kimberly Benton’s Complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6). Plaintiff’s age discrimination claim cannot survive dismissal

where she has failed to allege three of the four elements of a prima facie failure to hire claim and

where her speculative conclusion that a potential job offer was put on hold because of her age is

not supported by any age-related comments or similar allegations that would plausibly support an

age discrimination claim.

I.      FACTUAL BACKGROUND 1

        Plaintiff sued Ortho Clinical under the Illinois Human Rights Act (“IHRA”) (775 ILCS 5/1

et seq. (West 2020)), alleging that Ortho Clinical did not hire her as a Regional Health Systems

Executive (“Regional HSE”) because of her age. Plaintiff filed her Complaint in the Circuit Court

of Cook County, and Ortho Clinical timely removed the case to this Court. [Dkt. 1].

        Plaintiff claims that in late 2020, she applied for a position with Ortho Clinical as a


1
 The facts set forth in this Memorandum are presumed to be true solely for purposes of Ortho Clinical’s
Motion to Dismiss.
      Case: 1:21-cv-03922 Document #: 8 Filed: 07/30/21 Page 2 of 7 PageID #:42




Regional HSE in the Upper Midwest. [Dkt. No. 1-1, ¶ 8]. She alleges that she had multiple

conversations about the position with other Regional HSEs, that a recruiter, Marissa Amato,

informed her that she was a “strong candidate,” and that she had both remote and in-person

interviews with Regional Sales Managers and other Regional HSEs on January 25, February 8,

and February 23, 2021. Id. ¶¶ 9-15. Plaintiff alleges that on February 26, 2021, she was told that

she had been recommended for the Regional HSE role and that she would be provided with more

specifics on March 1, 2021. Id. ¶ 16.

       Plaintiff was in touch with Ms. Amato and two of the Regional Sales Managers with whom

she had interviewed, Allison Downing and Wendy Greenberg, for an update on the status of the

position on March 1, 2, 5, 8, and 9. Id. ¶¶ 17-19. On March 9, 2021, Plaintiff alleges that she

spoke with Ms. Downing, who told her that “the new President of the Americas, Warren Stone,

had put the [Regional] HSE role ‘on hold’ and that ‘it would not be filled at that time.’” Id. ¶ 19.

Plaintiff further alleges that later that same day, she spoke with Ms. Amato, who told her that Mr.

Stone had “stopped it” and that he wanted to “revalue [sic] the role and review candidate resumes.”

Id. ¶ 20. Finally, Plaintiff alleges that Ortho Clinical re-posted Regional HSE positions in

California on March 25, Chicago on April 28, and the Upper Midwest on May 3. Id. ¶ 21-23.

Plaintiff does not allege that she applied for any of those new posted positions.

       Plaintiff’s Complaint must be dismissed because she has failed to plausibly plead a prima

facie case or any allegations plausibly supporting that she was not hired because of her age.

II.    ARGUMENT

       A.      Applicable Standard

       Fed. R. Civ. P. 12(b)(6) mandates dismissal of a complaint that fails to state a claim upon

which relief can be granted. To survive a motion to dismiss, a complaint must provide the

defendant with fair notice of the basis of Plaintiff’s claims, and those claims must be facially


                                                 2
      Case: 1:21-cv-03922 Document #: 8 Filed: 07/30/21 Page 3 of 7 PageID #:43




plausible. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also Brooks v. Ross, 578 F.3d 574, 581

(7th Cir. 2009). A plaintiff must plead “more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007). In evaluating the sufficiency of a complaint, “[t]hreadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice,” nor do legal

conclusions stated as factual allegations. Iqbal, 556 U.S. at 678. Plausibility “demands more than

an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id.

       B.      Plaintiff’s Age Discrimination Claim Must Be Dismissed

       Plaintiff pleads her failure-to-hire age discrimination claim under the IHRA. Courts

evaluate IHRA age discrimination claims under the federal framework applicable to the Age

Discrimination in Employment Act (“ADEA”). Volling v. Kurtz Paramedic Servs., Inc., 840 F.3d

378, 383 (7th Cir. 2016); Zaderaka v. Ill. Human Rights Comm’n, 131 Ill. 2d 172, 178 (1989);

Ross v. Univ. of Chi., No. 18-CV-4200, 2018 U.S. Dist. LEXIS 208030, at *8 n.2 (N.D. Ill. Dec.

10, 2018) (granting motion to dismiss).

       While the Seventh Circuit has discarded the distinction between direct and indirect

methods of proof in employment discrimination cases and clarified that all evidence must be

evaluated as a whole (see Lauth v. Covance, Inc., 863 F.3d 708, 715 (7th Cir. 2017)), it “did not

change the burden shifting method under McConnell Douglas Corp. v. Green, 411 U.S. 792

(1973).” Kawczynski v. F.E. Moran, Inc., 238 F.Supp.3d 1076, 1083 (N.D. Ill. Feb. 23, 2017)

(dismissing ADEA claims on summary judgment). In the context of an age discrimination case

such as this, Plaintiff ultimately will have to demonstrate that her age was the but-for cause for the

failure to hire. Lauth, 863 F.3d at 715 (citing Ripberger v. Corizon, Inc., 773 F.3d 871, 880 (7th

Cir. 2014)). Here, Plaintiff does not meet the required minimum pleading standard in that she does



                                                  3
      Case: 1:21-cv-03922 Document #: 8 Filed: 07/30/21 Page 4 of 7 PageID #:44




not go beyond mere conclusory statements to include specific allegations that would establish

plausibility of her claim. Plaintiff both fails to adequately plead a prima facie case and further

fails to make allegations that, even when viewed cumulatively, plausibly demonstrate that she was

not hired because of her age.

        First, Plaintiff fails to adequately plead a prima facie case. To establish a prima facie

failure to hire claim, Plaintiff must show that: (1) she was a member of a protected class; (2) she

applied for and was qualified for an open position; (3) she was rejected for the position; and (4)

Ortho Clinical hired someone younger who was not better qualified than Plaintiff. See Grigsby v.

LaHood, 628 F.3d 354, 358 (7th Cir. 2010) (reciting the elements of a prima facie case and

explaining that the plaintiff must apply and be qualified for an open position); see also Chatman

v. Bd. of Educ. of Chi., No. 20-2882, 2021 U.S. App. LEXIS 21430, at *14 (7th Cir. July 20, 2021)

(slip copy). 2 Here, Plaintiff fails to adequately plead three of these four elements. Plaintiff has

not alleged that she was denied employment for an open position. Rather, she alleges that the new

President of the Americas at Ortho Clinical, Mr. Stone, placed the position for which she applied

on hold because he wanted to reevaluate the role, and that “‘it would not be filled at that time.’”

[Dkt. No. 1-1, ¶¶ 19, 20]. Significantly, although she claims the position was re-posted, Plaintiff

does not allege that she then applied for the new open position or that Ortho Clinical rejected that

application. Further, Plaintiff has not alleged that Ortho Clinical actually hired anyone either for

the position for which she initially applied or for the position that was allegedly re-posted – let

alone that someone younger and not better qualified filled either position. See Hall v. CSX R.R.

Transp., No. 11-cv-11, 2011 U.S. Dist. LEXIS 12757 at *3-4 (N.D. Ill. Feb. 8, 2011) (dismissing



2
 See Adams v. City of Indianapolis, 742 F.3d 720, 729 (7th Cir. 2014) (“there’s nothing wrong with relying
on summary-judgment cases at the pleading stage to explain the substantive legal standards that apply to
the case.”)


                                                    4
      Case: 1:21-cv-03922 Document #: 8 Filed: 07/30/21 Page 5 of 7 PageID #:45




the plaintiff’s failure to hire age discrimination claim where he failed to plead that a younger person

was hired). Because Plaintiff has failed to plead that she was denied employment for an open

position for which she applied or that someone younger and not better qualified was hired, she has

not adequately plead three of the four elements of a prima facie case.

       Second, Plaintiff simply fails to make allegations that would plausibly demonstrate that

Ortho Clinical would have offered her the position for which she initially applied but for her age.

Rather, Plaintiff leaps to the conclusion that she must have been denied employment because of

her age based on nothing but her own speculation. See Hickey v. O’Bannon, 287 F.3d 656, 658

(7th Cir. 2002) (courts need not accept legal conclusions in a complaint as true). Plaintiff does not

plead anything that connects Mr. Stone’s decision to put the Regional HSE role on hold to her age.

Indeed, Plaintiff fails to allege that Mr. Stone was even aware of her age. See McCarthy v. Perdue,

768 F. App’x 550, 553 (7th Cir. 2019) (noting the decision-maker’s lack of knowledge of the

candidate’s age supported the inadequacy of the plaintiff’s claim). In fact, Plaintiff specifically

alleges that “Mr. Stone had never met or talked with Plaintiff.” [Dkt. No. 1-1, ¶ 20]. The fact that

she has not alleged that Mr. Stone, or anyone else, made any age-related comments or connected

the decision to put the position on hold to her age in any manner whatsoever further demonstrates

the inadequacy of her Complaint. Finally, the allegations that Ortho Clinical later re-posted the

Upper Midwest Regional HSE role in May 2021 is in no way inconsistent with the explanation

that Mr. Stone had decided to place the role on hold and not fill it in March 2021, months earlier.

In fact, the very allegation that the position had to be re-posted supports the explanation that the

position to which Plaintiff had applied was placed on hold two months earlier. Because Plaintiff

has failed to support her speculative conclusion with any indicia of age discrimination, her

Complaint does not plausibly support a claim of age discrimination and therefore fails to state a




                                                  5
      Case: 1:21-cv-03922 Document #: 8 Filed: 07/30/21 Page 6 of 7 PageID #:46




claim upon which relief can be granted.

         WHEREFORE Defendant Ortho-Clinical Diagnostics, Inc. respectfully requests that this

Court dismiss the Plaintiff’s Complaint and grant all other relief that it deems appropriate.

Dated: July 30, 2021                          Respectfully submitted,

                                              ORTHO-CLINICAL DIAGNOSTICS, INC.


                                              By: /s/ Angela R. Huisingh
                                                   One of its Attorneys

Todd M. Church, tchurch@littler.com
Angela R. Huisingh, ahuisingh@littler.com
LITTLER MENDELSON, P.C.
321 North Clark Street, Suite 1100
Chicago, IL 60654
T: 312.372.5520
F: 312.372.7880




                                                 6
       Case: 1:21-cv-03922 Document #: 8 Filed: 07/30/21 Page 7 of 7 PageID #:47




                                 CERTIFICATE OF SERVICE

         I, Angela R. Huisingh, an attorney, hereby certify that, on July 30, 2021 a copy of the

foregoing Memorandum in Support of the Motion to Dismiss was served via the court’s

electronic docketing system and electronic mail on the attorneys of record, including:

Kristin M. Case, kcase@caseandsedey.com
Kate Sedey, ksedey@caseandsedey.com
Case + Sedey, LLC
250 South Wacker Dr., Ste. 230
Chicago, Illinois 60606
Tel. (312) 920-0400
Fax (312) 920-0800


                                                            /s/ Angela R. Huisingh
                                                            Angela R. Huisingh




4840-7057-5091.3 / 082124-1070




                                                7
